Order affirmed, with ten dollars costs and disbursements. Although the judgment was rendered in the Municipal Court of the City of New York, a transcript thereof filed, the judgment docketed in the office of the clerk of Queens county, and a transcript of that docket filed and docketed in the office of the clerk of Nassau county, the body execution recites that the judgment was rendered in the Supreme Court and that the judgment roll was filed in the office of the clerk of the county of Queens. No mention is made of the filing of the transcripts. The body execution also recites that the judgment was in favor of one of the defendants, and the sheriff was directed by the body execution to arrest the judgment debtor, who, according to this body execution, was the plaintiff, who, in fact, was the judgment creditor. If the sheriff had obeyed the directions of this body execution he would have arrested the person who had filed the execution with him. Under these circumstances, there is no warrant for holding the sheriff in contempt. Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur.